Citation Nr: 1628746	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an allergy disorder, to include anaphylaxis.

3.  Entitlement to service connection for a heart murmur.  

4.  Entitlement to an evaluation in excess of 10 percent for service connected urticaria pigmentosa.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

In a March 2010 rating determination, the RO denied an increased (compensable) disability evaluation for urticaria.  In December 2011, the RO increased the disability evaluation from noncompensable to 10 percent disabling, effective the date of the request for an increased evaluation.  

The Board has recharacterized the issue involving service connection for anaphylaxis to service connection for an allergy disorder.  This recharacterization better reflects the broad scope of the issue intended by the Veteran, as shown by his Board hearing testimony.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  A review of the Virtual VA electronic claims file reveals the skin disorder Disability Benefits Questionnaire (DBQ).  It also contains other documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In September 2014, the Board remanded the issue of an increased evaluation for urticaria pigmentosa for further development.  

The issues of service connection for an allergy disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that there is no current disability of a heart murmur.  

2.  Prior to October 18, 2011, the evidence shows the Veteran experiences recurrent episodes of urticaria pigmentosa and responds to treatment with antihistamines.  

3.  On and after October 18, 2011, the evidence shows continuous immunosuppressive therapy, but not recurrent debilitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a heart murmur have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015). 

2.  Prior to October 18, 2011, the criteria for a disability rating in excess of 10 percent for urticaria pigmentosa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7825 (2015).

3.  On and after October 18, 2011, the criteria for a disability rating of 30 percent, but no higher, for urticaria pigmentosa has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7825 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2010, VA notified the Veteran of the information and evidence needed to substantiate the claims, to include notice of the evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records as well as VA medical center (VAMC) records and private treatment records. 

The Veteran was afforded VA examinations for his skin disorder in 2010, October 2012, 2014, and 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected skin disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

With regard to the Veteran's heart murmur, although a VA medical opinion was not provided in this case, there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, however, there is probative medical evidence of record that demonstrates that there is no heart murmur and no other conflicting medical evidence.  Accordingly, no examination is warranted because there is sufficient evidence to decide the claim.  

Furthermore, the Board finds there was substantial compliance with the prior remand.  In the September 2014 remand, the AOJ was directed to provide the Veteran an examination for his skin disorder to determine the current severity of such.  A VA examination was conducted in April 2015.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the current severity of his skin disorder and to determine whether service connection was warranted for his heart murmur.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for a Heart Murmur

In July 2014 the Veteran submitted a claim for service connection for a heart murmur.  The Veteran stated at his Board hearing that a doctor had told him he had a heart disorder when he was examined for malaria.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The disability need only be present at some point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In August 2012 the Veteran was afforded an examination for his hypertension, at which point he was afforded an EKG.  The examiner noted after reviewing the EKG that the Veteran's heart showed no signs of cardiac hypertrophy or cardiac arrhythmias.  The examiner noted there was a regular rhythm of the heart.  The chest x-ray results were within normal limits.  At the December 2013 infectious disease examination, there was no diagnosis of a heart murmur or heart irregularity.  

The Board finds that the most probative evidence of record supports a finding that there is no heart murmur and thus, no current disability.  The 2012 VA examination expressly found a regular rhythm of the heart and no arrhythmias.  Furthermore, the Veteran's report of a diagnosis at the malaria VA examination is not supported by a review of the report.  

The Board notes that the Veteran believes that he has a heart murmur as a result of his military service, and finds him competent to attest to the feeling of his heart beats.  However, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on medically complex matters, such as rendering a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are insufficient to establish that he has a current heart murmur diagnosis.  The Veteran is competent to report heart symptoms, but he does not do so.  At the Board hearing, he stated he was told he had a heart murmur - he did not report any symptoms related to that assertion.  Thus, the most probative evidence of record demonstrates that there is no heart murmur.  In light of these circumstances, the Board finds that service connection for a heart murmur is not warranted.


An Increased Rating for a Skin Disorder

In October 2009 the Veteran filed a claim for a compensable rating for his skin disorder, and was denied such in a March 2010 rating decision.  In a subsequent December 2011 decision, the RO increased the Veteran's rating to 10 percent for his skin disorder, effective October 2009.  As this does not constitute a full grant of benefits, the Veteran's claim remains on appeal before the Board.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's urticaria is currently rated as 10 percent disabling under Diagnostic Code 7825.  Under Diagnostic Code 7825, a 10 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.  Systemic therapy includes topical corticosteroid therapy.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  

In rating a disability under this criteria, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  In this regard, the coverage of the Veteran's skin condition has been evaluated on several occasions.  

At a January 2010 VA examination for his skin disease the Veteran reported that he had been diagnosed with urticaria pigmentosa in 1976.  He reported taking doxepin nightly, and stated that such decreased his itching.  He also noted that he experienced hot flashes secondary to his skin condition, for which no treatment is prescribed.  He denied any problems with chronic abdominal pain or diarrhea.  Upon examination, although there was no evidence of urticaria pigmentosa on examination that day, the examiner confirmed that the Veteran had urticaria pigmentosa that was treated every night with doxepin, an antidepressant.  

In October 2012 the Veteran was afforded another VA examination for his skin condition.  The Veteran reported taking chromolyn, Triamcinolone, and Loratidine.  The examiner noted that there was constant or near constant use of antihistamines and topical corticosteroid medications over the prior 12 months.  The topical corticosteroid was noted to be Triamcinolone.  The examiner found there had been no debilitating episodes.  The examiner remarked that the Veteran's skin disorder affecting 20-40% of his entire body or 5% of the exposed areas, with some brownish discoloration scattered on the back of his neck, his upper back and his upper chest and mild erythematous hives on the inner lower thighs, arms, and face.  The examiner found there was no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations due to skin diseases.  

In August 2014 the Veteran was afforded another VA examination for his skin disorder.  At that examination the Veteran noted constant/near constant use of antihistamines to treat his urticaria pigmentosa.  The Veteran noted a non debilitating episode of such within the 12 months prior, specifically described as hives all over his body.  The examiner found that there was urticarial pigmentosa of 5 to 20% of his body.  The Veteran noted that such episode responded to treatment with antihistamines.  

The Veteran sought treatment for his skin condition from the La Jolla VAMC between 2012 and 2014.  During such treatment, he reported similar symptoms of and treatment for his skin disorder.  Specifically, in March 2013 he reported that his skin condition was doing well recently, without any skin lesions.  He noted that he was using topical steroids approximately 2-3 times a week in addition to Claritin for his itchiness.  At his last visit he reported excessive diarrhea and bone pain.  The examiner advised the Veteran to continue with such treatment.  In November 2013 the Veteran stated that he had been doing well, with no recent flare ups.  Similarly, in January 2014 the Veteran sought treatment and the treating professional noted that there were no obvious lesions and the Veteran was largely asymptomatic.  He noted that previous symptoms had largely resolved.  

In April 2015 the Veteran was afforded another VA examination.  At that time he reported that his prior face and extremity lesions had slowly resolved over the years without residual skin changes, although torso lesions persisted somewhat lighter in color.  He further noted that in 2013 he began constant daily treatment with low dose antihistamine treatment.  The Veteran also reported episodic diarrhea with incontinence but without any pain, starting from around 2005. The examiner noted that the Veteran was treated with constant/nearly constant antihistamine and topical corticosteroid treatment.  The examiner noted that the Veteran reported a past history of lesions on his face, both forearms and both upper legs, but that there were no lesions on those sites at the April 2015 examination.  The examiner noted that the Veteran's skin disorder did not affect his ability to work.  The examiner noted that the Veteran's skin disorder severity was moderate, and acknowledged a severe episode that the Veteran experienced in March 2013.  

In March 2016 the Veteran testified at a Board hearing before the undersigned VLJ.  At that hearing, the Veteran noted that his skin had gotten "really itchy," and that he now needed to treat it with antihistamines daily, in addition to Fluocinonide two or three times a week.  See March 2016 Board Hearing Transcript p. 7.  The Veteran additionally made note of his diarrhea that he believed to be related to his skin disorder.  

The Board finds that prior to October 18, 2011 an increased rating for the Veteran's skin disorder is not warranted.  During this time, the Veteran's skin disorder was manifested by itchiness, but the Veteran reported treating such only with doxepin.  The January 2010 examiner did not note that the Veteran treated his disorder with topical corticosteroids or other immunosuppressive therapy.  Thus, the requirements for an increased evaluation are not met.  

Resolving all doubt in favor of the Veteran, on and after October 18, 2011, the evidence of record demonstrates that a 30 percent evaluation is for assignment.  This is because in the October 18, 2012 VA examination, the examiner found that for the prior year, the Veteran had constantly been using topical corticosteroids or immunosuppressive therapy.  The April 2015 VA examiner concurred in this finding.  At his March 2016 Board hearing, the Veteran reported the use of constant/near constant topical steroid creams to control his disability.  Although there have been no debilitating episodes, the Board is resolving all doubt in favor of the Veteran.  Accordingly, the Board awards a 30 percent evaluation.  A 60 percent, however, is not for assignment as there is no evidence of debilitating episodes, and the Veteran's symptoms cannot more nearly approximate such episodes despite continuous immunosuppressive therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7825.  

In light of the above, a schedular rating in excess of 10 percent prior to October 18, 2012 for the Veteran's skin disability is denied, and the Veteran is granted a 30 percent rating for such from then onward.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's skin disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Although it could be argued that the schedular rating criteria do not adequately address the Veteran's symptoms as the rating criteria focus mainly on the treatment of the Veteran's skin disorder rather than the symptoms, the evidence of record does not demonstrate frequent periods of hospitalization or marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Service connection for a heart murmur is denied.  

An evaluation in excess of 10 percent prior to October 16, 2011 for urticaria pigmentosa is denied.  

An evaluation of 30 percent, but no higher, on and after October 18, 2011, for urticaria pigmentosa is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

Remand is required regarding the claim for an allergy disorder, including anaphylaxis to obtain an adequate etiological opinion.  VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137.  The presumption of soundness applies when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 5 (2012).  The Board notes that the Veteran is presumed sound as his enlistment examination and report of medical history upon entrance fails to note any anaphylaxis.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  But a VA examiner determined that the disability pre-existed service based on review of the evidence of record.  The examiner also found, however, that it was not at least as likely as not that the disability was aggravated by service.  This is the incorrect legal standard and the examiner provided insufficient supporting rationale for the conclusion.  

With regard to the Veteran's claim of service connection for sleep apnea, the Veteran alleged at his Board hearing that his disability is secondary to his service connected posttraumatic stress disorder.  The Board notes that secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  There is currently no opinion of record with regard to whether the Veteran's service connected PTSD caused or aggravated his sleep apnea.  In light thereof, and because there is insufficient medical evidence to decide the claim, a VA examination should be scheduled and an opinion should be issued to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea, including whether his disability has been caused or aggravated by his PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or it otherwise caused by service.  Please address the Veteran's lay statements of snoring loudly during service.

Second, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that:  1) the Veteran's sleep apnea was caused by service-connected PTSD; and 2) such disorder was aggravated by the service-connected PTSD.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any anaphylaxis.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is clear and unmistakable (undebatable) that the Veteran's anaphylaxis was not aggravated by military service.

If the answer is that it is not undebatable, then the examiner must provide an opinion regarding whether it is at least likely as not (50 percent or greater probability) that the anaphylaxis had its onset in service or is otherwise caused by service.  

The examiner must address the following:  1) the October 1969 service treatment record noting a bee allergy; 2) the multiple VA treatment records noting a bee allergy; 3) the August 2014 VA examination; 4) and testimony at the 2016 Board hearing.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


